                                                                            Case 3:21-cv-05002 Document 1 Filed 06/29/21 Page 1 of 35



                                                                 1   HUNTON ANDREWS KURTH LLP
                                                                     Ann Marie Mortimer (State Bar No. 169077)
                                                                 2
                                                                     amortimer@HuntonAK.com
                                                                 3   Jason J. Kim (State Bar No. 221476)
                                                                 4   kimj@HuntonAK.com
                                                                     Jeff R. R. Nelson (State Bar No. 301546)
                                                                 5   jnelson@HuntonAK.com
                                                                 6   550 South Hope Street, Suite 2000
                                                                     Los Angeles, California 90071-2627
                                                                 7   Telephone: (213) 532-2000
                                                                 8   Facsimile: (213) 532-2020

                                                                 9   Attorneys for Plaintiff
                                                                10   FACEBOOK, INC.

                                                                11
                           Los Angeles, California 90071-2627




                                                                                               UNITED STATES DISTRICT COURT
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12
                                                                                         NORTHERN DISTRICT OF CALIFORNIA
                                                                13
                                                                                         OAKLAND/SAN FRANCISCO DIVISION
                                                                14
                                                                                                                 CASE NO.: 3:21-CV-05002
                                                                15   FACEBOOK, INC., a Delaware
                                                                     corporation,                                COMPLAINT; DEMAND FOR JURY
                                                                16
                                                                                                                 TRIAL
                                                                17                      Plaintiff,

                                                                18          v.
                                                                19   THÊM NGUYỄN, also known as
                                                                20   “Thêm Hữu Nguyễn;” LÊ KHANG;
                                                                     NGUYỄN QUỐC BẢO; and PHAM
                                                                21   HỮU DUNG also known as “Dung
                                                                22   Ma,”
                                                                23                      Defendants.
                                                                24
                                                                25
                                                                26
                                                                27
                                                                28

                                                                                                                                           3:21-CV-05002
                                                                                                 COMPLAINT; DEMAND FOR JURY TRIAL
                                                                            Case 3:21-cv-05002 Document 1 Filed 06/29/21 Page 2 of 35



                                                                 1         Plaintiff Facebook, Inc. alleges the following:
                                                                 2                                     INTRODUCTION
                                                                 3         1.     Beginning no later than October 2020 and continuing to at least June
                                                                 4   2021, Defendants took control of user accounts on Facebook in order to run millions
                                                                 5   of dollars of ads. Defendants misused cookies to take control of the accounts, a
                                                                 6   technique known as “session or cookie theft,” and targeted employees of advertising
                                                                 7   and marketing agencies, which had access to large corporate ad accounts. To execute
                                                                 8   on their scheme, Defendants first misled the victims into self-compromising their user
                                                                 9   accounts by causing them to install a mobile app from the Google Play Store
                                                                10   deceptively called “Ad Manager for Facebook” (the “malicious app”) that was not
                                                                11   actually affiliated with Facebook. When victims installed the malicious app, they
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12   shared their Facebook account login credentials and made accessible other
                                                                13   information, which Defendants then used to access their Facebook accounts and run
                                                                14   ads without the victims’ knowledge or consent. Defendants ran at least $36 million in
                                                                15   unauthorized ads, which Facebook reimbursed to the victims once it discovered the
                                                                16   unlawful scheme.
                                                                17         2.     Defendants’ scheme is known as an “account takeover attack” and
                                                                18   originated from Vietnam. Account takeovers fuel fraud because compromised
                                                                19   accounts can be used to engage in different types of illicit conduct. According to
                                                                20   online sources, these attacks have been on the rise across all industries and cost online
                                                                21   businesses and consumers in the United States billions of dollars in losses annually.
                                                                22   Approximately 50% of these attacks originate from Asia, with Vietnam as one of the
                                                                23   leading sources of attacks from the region in 2020. See
                                                                24   https://www.globenewswire.com/en/news-release/2021/02/09/2172197/0/en/New-
                                                                25   Data-from-Arkose-Labs-Shows-Increased-Fraud-Across-All-Industries-Since-Black-
                                                                26   Friday-with-Gift-Card-Fraud-and-Account-Takeover-Attacks-Surging.html;
                                                                27   http://secdev-foundation.org/wp-content/uploads/2015/07/FacebookHackingan-
                                                                28   EpidemicinVietnam.pdf; and

                                                                                                                1                              3:21-CV-05002
                                                                                                COMPLAINT; DEMAND FOR JURY TRIAL
                                                                            Case 3:21-cv-05002 Document 1 Filed 06/29/21 Page 3 of 35



                                                                 1   https://www.buzzfeednews.com/article/craigsilverman/facebook-ad-scams-revenue-
                                                                 2   china-tiktok-vietnam.
                                                                 3         3.    Facebook brings this action for injunctive relief to stop Defendants’
                                                                 4   conduct in violation of Facebook’s Terms of Service and U.S. law. Facebook also
                                                                 5   brings this action to obtain compensatory, punitive, and exemplary damages in
                                                                 6   response to Defendants’ violations of California Comprehensive Computer Data
                                                                 7   Access and Fraud Act, Cal. Penal Code § 502, the Computer Fraud and Abuse Act, 18
                                                                 8   U.S.C. § 1030, and breach of contract.
                                                                 9                                        PARTIES
                                                                10         4.    Plaintiff Facebook, Inc., is a Delaware corporation with its principal
                                                                11   place of business in Menlo Park, California. Facebook owns and operates several
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12   products, including Instagram.
                                                                13         5.    Defendant Thêm Nguyễn, also known as “Thêm Hữu Nguyễn,” is a
                                                                14   resident of Hanoi, Vietnam. As part of the scheme, Thêm Nguyễn used cookie theft to
                                                                15   obtain access to Facebook accounts and run ads for some of his own e-commerce sites
                                                                16   that sold t-shirts, mugs, and other merchandise, including dragonwtee88.com, and
                                                                17   delphine.family.
                                                                18                              Figure 1: Defendant Thêm Nguyễn

                                                                19
                                                                20
                                                                21
                                                                22
                                                                23
                                                                24
                                                                25
                                                                26
                                                                27
                                                                28

                                                                                                               2                              3:21-CV-05002
                                                                                              COMPLAINT; DEMAND FOR JURY TRIAL
                                                                            Case 3:21-cv-05002 Document 1 Filed 06/29/21 Page 4 of 35



                                                                 1         6.    Defendant Lê Khang is a resident of Hanoi, Vietnam. Lê Khang used
                                                                 2   multiple online aliases, including “Lạc Lối,” “Lê Minh,” “Nụ Cười Của Nắng,” and
                                                                 3   “Niken Trần.” Lê Khang maintained a public GitHub account with the username
                                                                 4   “khangle0608.” As part of the scheme, Lê Khang used multiple email addresses to
                                                                 5   compromise accounts and conceal his true identity, including
                                                                 6   sorrylove0410@gmail.com. Lê Khang was a programmer and developer of the
                                                                 7   malicious app.
                                                                 8                               Figure 2: Defendant Le Khang

                                                                 9
                                                                10
                                                                11
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12
                                                                13
                                                                14
                                                                15
                                                                16
                                                                17
                                                                18
                                                                19
                                                                20
                                                                21
                                                                22
                                                                23
                                                                24
                                                                25
                                                                26
                                                                27
                                                                28

                                                                                                              3                           3:21-CV-05002
                                                                                              COMPLAINT; DEMAND FOR JURY TRIAL
                                                                            Case 3:21-cv-05002 Document 1 Filed 06/29/21 Page 5 of 35



                                                                 1         7.     Defendant Nguyễn Quốc Bảo is a resident of Hanoi, Vietnam. As part of
                                                                 2   the scheme, Nguyễn Quốc Bảo changed the phone number on at least one of the
                                                                 3   victim’s accounts to phone number 84945066666 in order to avoid detection and
                                                                 4   maintain control of the account. Nguyễn Quốc Bảo collected access information from
                                                                 5   users that self-compromised their user accounts after installing the malicious app.
                                                                 6   Nguyễn Quốc Bảo also ran unauthorized ads on Facebook and Instagram.
                                                                 7                                  Figure 3: Nguyễn Quốc Bảo

                                                                 8
                                                                 9
                                                                10
                                                                11
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12
                                                                13
                                                                14
                                                                15
                                                                           8.     Defendant Pham Hữu Dung, also known as “Dung Ma,” is a resident of
                                                                16
                                                                     Hanoi, Vietnam. As part of the scheme, Pham Hữu Dung ran unauthorized
                                                                17
                                                                     advertisements on Facebook and Instagram. Pham Hữu Dung also used the online
                                                                18
                                                                     alias “Ghost Agency” to promote the rental of compromised accounts on Facebook.
                                                                19
                                                                                                    Figure 4: Pham Hữu Dung
                                                                20
                                                                21
                                                                22
                                                                23
                                                                24
                                                                25
                                                                26
                                                                27
                                                                28

                                                                                                                4                             3:21-CV-05002
                                                                                               COMPLAINT; DEMAND FOR JURY TRIAL
                                                                             Case 3:21-cv-05002 Document 1 Filed 06/29/21 Page 6 of 35



                                                                 1                               JURISDICTION AND VENUE
                                                                 2         9.     The Court has federal question jurisdiction over the federal causes of
                                                                 3   action alleged in this complaint pursuant to 28 U.S.C. § 1331.
                                                                 4         10.    The Court has supplemental jurisdiction under 28 U.S.C. § 1367 over the
                                                                 5   state law causes of action alleged in this complaint because they arise out of the same
                                                                 6   nucleus of operative fact as Facebook’s federal claims.
                                                                 7         11.    In addition, the Court has jurisdiction under 28 U.S.C. § 1332 over all
                                                                 8   causes of action alleged in this complaint because complete diversity exists and the
                                                                 9   amount in controversy exceeds $75,000.
                                                                10         12.    Defendants used and controlled multiple Facebook accounts and thereby
                                                                11   agreed to Facebook’s Terms of Service and Commercial Terms. The Court has
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12   personal jurisdiction over Defendants because Facebook’s Terms of Service and
                                                                13   Commercial Terms contain a forum selection clause that requires this Complaint be
                                                                14   brought in the U.S. District Court for the Northern District of California or a state
                                                                15   court located in San Mateo County, and that Defendants submit to the personal
                                                                16   jurisdiction of either of those courts for litigating this matter.
                                                                17         13.    The Court also has personal jurisdiction over Defendants because they
                                                                18   knowingly directed and targeted their conduct at California and at Facebook, which
                                                                19   has its principal place of business in California. By accessing and using Facebook,
                                                                20   and running ads on Facebook and Instagram, Defendants transacted business and
                                                                21   engaged in commerce in California. In addition to Facebook, Defendants knowingly
                                                                22   used a California-based business to further their fraud scheme. Facebook’s claims
                                                                23   arise directly from and relate to Defendants’ activities described in this Complaint and
                                                                24   activities in and directed at California.
                                                                25         14.    Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b),
                                                                26   as the threatened and actual harm to Plaintiff occurred in this District. Venue is also
                                                                27   proper with respect to each Defendant pursuant to 28 U.S.C. §1391(c)(3) because
                                                                28   none of them reside in the United States.

                                                                                                                   5                            3:21-CV-05002
                                                                                                 COMPLAINT; DEMAND FOR JURY TRIAL
                                                                              Case 3:21-cv-05002 Document 1 Filed 06/29/21 Page 7 of 35



                                                                 1           15.   Pursuant to Civil L.R. 3-2(c), this case may be assigned to either the San
                                                                 2   Francisco or Oakland division because Facebook is located in San Mateo County.
                                                                 3                                FACTUAL ALLEGATIONS
                                                                 4           A.    Background on Facebook and Instagram
                                                                 5           16.   Plaintiff owns and operates Facebook, a social networking website and
                                                                 6   mobile application that enables its users to create their own personal profiles and
                                                                 7   connect with each other on their personal computers and mobile devices. As of March
                                                                 8   2021, Facebook daily active users averaged 1.88 billion and monthly active users
                                                                 9   averaged 2.85 billion.
                                                                10           17.   Plaintiff also owns and operates Instagram, which is a photo and video
                                                                11   sharing app. Instagram users can upload photos and videos to Instagram and share
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12   them.
                                                                13           18.   Anyone with a Facebook or Instagram account can create and place ads
                                                                14   on Facebook and Instagram. An ad account and a Facebook Page are used to run ads
                                                                15   on Instagram and Facebook. A Facebook Page is a public page on Facebook designed
                                                                16   for businesses, organizations, and public figures. Only a Facebook user can create or
                                                                17   manage a Facebook Page.
                                                                18           19.   Facebook Business Manager is a tool that helps Facebook users organize
                                                                19   and manage multiple Facebook ad accounts and Pages, and run and track
                                                                20   advertisements. A Business Manager account is required to use the Business Manager
                                                                21   tool. Only a Facebook user can create a Business Manager account.
                                                                22           20.   Users of a Business Manager account can have different roles, including
                                                                23   “Employee” or “Admin.” A user with Employee access to the Business Manager
                                                                24   account can only work on ad accounts to which they are assigned. A user with
                                                                25   Administrator access has full control of accounts that are part of the Business
                                                                26
                                                                27
                                                                28

                                                                                                                 6                             3:21-CV-05002
                                                                                                COMPLAINT; DEMAND FOR JURY TRIAL
                                                                            Case 3:21-cv-05002 Document 1 Filed 06/29/21 Page 8 of 35



                                                                 1   Manager account. Only Facebook users with the role of Administrator can add other
                                                                 2   Facebook users to the Business Manager.
                                                                 3         B.     Facebook’s Terms of Service
                                                                 4         21.    All Facebook users must agree to Facebook’s Terms of Service
                                                                 5   (“Terms”) (available at https://www.facebook.com/terms.php) and other rules that
                                                                 6   govern access to, and use of, Facebook. Those Terms include the Advertising and
                                                                 7   Page Policies and Commercial Terms.
                                                                 8         22.    Section 3.2.1 of the Terms prohibits users from “do[ing] . . . anything
                                                                 9   unlawful, misleading, [ ] or fraudulent” or facilitating or supporting others in doing so.
                                                                10         23.    Section 3.2.3 of the Terms prohibits users from “access[ing] or
                                                                11   collect[ing] data from [Facebook] Products using automated means (without our prior
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12   permission) or attempt[ing] to access data you do not have permission to access.”
                                                                13         24.    Advertising Policy 4.13 (available at
                                                                14   https://www.facebook.com/policies/ads/) prohibits “ads, landing pages, and business
                                                                15   practices” from “contain[ing] deceptive, false, or misleading content, including
                                                                16   deceptive claims, offers, or methods.”
                                                                17         25.    Advertising Policy 4.32 prohibits ads that “promote products, services,
                                                                18   schemes or offers using deceptive or misleading practices.”
                                                                19         C.     Defendants Agreed to Facebook’s Terms of Service
                                                                20         26.    At all times relevant to this Complaint, Defendants accepted and were
                                                                21   bound by Facebook’s Terms.
                                                                22         27.    Between November 24, 2007 and June 15, 2021, Defendant Thêm
                                                                23   Nguyễn used and controlled at least nine Facebook user accounts, and multiple Pages,
                                                                24   Business Manager accounts, and ad accounts.
                                                                25         28.    Between February 11, 2015 and June 15, 2021, Defendant Lê Khang
                                                                26   used and controlled at least five Facebook user accounts, and multiple Pages, Business
                                                                27   Manager accounts, and ad accounts.
                                                                28

                                                                                                                 7                              3:21-CV-05002
                                                                                                COMPLAINT; DEMAND FOR JURY TRIAL
                                                                            Case 3:21-cv-05002 Document 1 Filed 06/29/21 Page 9 of 35



                                                                 1         29.    Between March 21, 2009 and June 15, 2021, Defendant Nguyễn Quốc
                                                                 2   Bảo used and controlled at least six Facebook user accounts, and multiple Pages,
                                                                 3   Business Manager accounts, and ad accounts.
                                                                 4         30.    Between August 13, 2011 and June 15, 2021, Defendant Pham Hữu
                                                                 5   Dung used and controlled at least six Facebook user accounts, and multiple Pages,
                                                                 6   Business Manager accounts, and ad accounts.
                                                                 7         D.     Defendants’ Scheme
                                                                 8                1.    Overview
                                                                 9         31.    Beginning no later than October 2020, Defendants engaged in an account
                                                                10   takeover attack targeting Facebook and its users. Defendants’ scheme proceeded as
                                                                11   follows:
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12                a.    First, Defendants developed and distributed a malicious app
                                                                13   designed to trick victims into self-compromising their Facebook accounts.
                                                                14                b.    Second, Defendants promoted the malicious app on the Google
                                                                15   Play Store. When a user installed the malicious app, the user was prompted to enter
                                                                16   their Facebook user account credentials and self-compromised their account.
                                                                17                c.    Third, through the malicious app, Defendants misappropriated
                                                                18   users’ Facebook cookies, which include authentication information from the victim’s
                                                                19   device, and used them to take over the victim’s Facebook account. Once Defendants
                                                                20   gained unauthorized access to a victim’s Facebook account, Defendants used the
                                                                21   account to add other unauthorized users to the victim’s Business Manager account.
                                                                22   Those unauthorized users were given Administrator level access to the Business
                                                                23   Manager account, which enabled them to run ads and use existing credit lines.
                                                                24                d.    Fourth, Defendants ran thousands of ads on Facebook and
                                                                25   Instagram. Defendants ran ads that redirected Facebook and Instagram users to
                                                                26   various ecommerce sites promoting the sale of different merchandise, including print-
                                                                27   on-demand merchandise from sites controlled by Defendant Thêm Nguyễn (e.g.,
                                                                28   customizable products like mugs and t-shirts printed at the time an order is placed).

                                                                                                                8                             3:21-CV-05002
                                                                                               COMPLAINT; DEMAND FOR JURY TRIAL
                                                                            Case 3:21-cv-05002 Document 1 Filed 06/29/21 Page 10 of 35



                                                                 1   Defendants spent at least $36 million in unauthorized advertising, which was charged
                                                                 2   to the victims’ business credit lines. Facebook reimbursed the Defendants’ victims for
                                                                 3   Defendants’ unauthorized advertising activity.
                                                                 4               2.     Development, Distribution, and Promotion of the Malicious
                                                                 5                      App
                                                                 6         32.   On or about December 28, 2020, Defendant Lê Khang developed and
                                                                 7   distributed a malicious app named “Ads Manager” on the Google Play Store. On or
                                                                 8   about January 7, 2021, Defendant Lê Khang changed the name of the malicious app to
                                                                 9   “Ads Manager for Facebook.” The developer of the malicious app was listed as
                                                                10   “Pages Manager For Facebook,” and it listed an email address used by Lê Khang:
                                                                11   sorrylove0410@gmail.com. Id.
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12         33.   Defendants tricked victims into installing the malicious app by
                                                                13   misrepresenting the malicious app on the Google Play Store, portraying it as a
                                                                14   legitimate alternative to Facebook’s real Ad Manager tool:
                                                                15         Why sacrifice your privacy or an awesome user experience when you can
                                                                16         have both? With us, the best Facebook alternative—lightweight, highly
                                                                17         customizable, and battery friendly, with a strict “no tracking” policy to
                                                                18         ensure your privacy is secured. . . . That’s why us is (sic) your answer—
                                                                19         with a robust day/night theming (sic) engine, Messages access built-in
                                                                20         (Chat Heads included), customizable widget for your notifications and
                                                                21         messages, as well as an ad blocker to filter out the noise, you’ll find lots to
                                                                22         love. Stay connected with your campaigns, no matter where you are.
                                                                23         Create, edit and get insights from ads across the entire Facebook family of
                                                                24         apps, including Facebook.
                                                                25   In fact, the malicious app was not affiliated with Facebook or Facebook’s legitimate
                                                                26   Ad Manager tool.
                                                                27         34.   According to the Google Play Store, between December 2020 and May
                                                                28   2021, the malicious app was installed more than 10,000 times.

                                                                                                                 9                               3:21-CV-05002
                                                                                                COMPLAINT; DEMAND FOR JURY TRIAL
                                                                            Case 3:21-cv-05002 Document 1 Filed 06/29/21 Page 11 of 35



                                                                 1         35.     Starting on or about December 28, 2020, Defendants ran advertisements
                                                                 2   on Facebook that promoted the malicious app as a solution for managing and
                                                                 3   optimizing mobile ads. Exs. 1–3. The ads were directed at users in the United States,
                                                                 4   Europe, Brazil, and India. For example, as shown in Figure 5, on December 31, 2020,
                                                                 5   Defendants advertised the malicious app on Facebook and directed the advertisement
                                                                 6   at users in India:
                                                                 7                        Figure 5: Defendants’ Advertised Their Malicious App

                                                                 8
                                                                 9
                                                                10
                                                                11
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12
                                                                13
                                                                14
                                                                15
                                                                16
                                                                17
                                                                18
                                                                19
                                                                20
                                                                21
                                                                22
                                                                23         36.     Between December 28, 2020, and January 2, 2021, Defendants

                                                                24   advertised the malicious app and approximately 1,700 users clicked on the ad.

                                                                25         37.     Defendants designed the malicious app to trick users to self-compromise

                                                                26   their Facebook account, and allow Defendants to access and take over those accounts

                                                                27   to run ads.

                                                                28

                                                                                                                  10                             3:21-CV-05002
                                                                                                  COMPLAINT; DEMAND FOR JURY TRIAL
                                                                               Case 3:21-cv-05002 Document 1 Filed 06/29/21 Page 12 of 35



                                                                 1            38.     After victims installed the malicious app, they were prompted to enter
                                                                 2   their Facebook user credentials and authenticate their Facebook access. The user’s
                                                                 3   credentials were communicated to Facebook’s computers, which returned cookies
                                                                 4   with authentication information (collectively, “access information”) for the user.
                                                                 5   Defendants originally designed the malicious app to send the victim’s access
                                                                 6   information to a computer (Internet Protocol address 45.76.183.4) controlled by
                                                                 7   Defendants. A version of the malicious app published after January 2021 was
                                                                 8   designed to return the victim’s access information to a group chat thread on Telegram
                                                                 9   (BotID: 1493839902). Defendants used the access information obtained from the
                                                                10   malicious app to access and submit requests to Facebook accounts, falsely
                                                                11   representing themselves as the legitimate Facebook user to Facebook computers.
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12            39.     For example, on or about January 21, 2021, Defendants tricked a
                                                                13   Facebook user located in India, who had Administrator access to a Business Manager
                                                                14   account, to install the malicious app. Defendants then accessed the victim’s Facebook
                                                                15   account and Business Manager account using the access information collected through
                                                                16   the malicious app. Defendants used the stolen account information to access the
                                                                17   user’s Facebook account and Business Manger account, which was unauthorized.
                                                                18                    3.     Unauthorized Activity and Advertisements Using
                                                                19                           Compromised Accounts
                                                                20            40.     Defendants used their unauthorized access to run approximately 10,000
                                                                21   ads on Facebook and Instagram.
                                                                22            41.     Defendants also offered compromised accounts for rent to other
                                                                23   Facebook users. For example, as shown in Figure 61, in a March 16, 2021 post on
                                                                24   Facebook, Defendant Dung Ma offered users in Vietnam the ability to rent access to
                                                                25   compromised accounts to promote products through live video ads.
                                                                26
                                                                27
                                                                28
                                                                     1
                                                                         Figure 6 was translated from Vietnamese to English.
                                                                                                                      11                         3:21-CV-05002
                                                                                                     COMPLAINT; DEMAND FOR JURY TRIAL
                                                                            Case 3:21-cv-05002 Document 1 Filed 06/29/21 Page 13 of 35



                                                                 1               Figure 6: Defendants Offer Rental Access to Compromised Accounts

                                                                 2
                                                                 3
                                                                 4
                                                                 5
                                                                 6
                                                                 7
                                                                 8
                                                                 9
                                                                10
                                                                11
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12
                                                                13
                                                                14
                                                                15
                                                                16
                                                                17
                                                                18
                                                                19
                                                                20         42.    The unauthorized ads promoted the sale of print-on-demand and other
                                                                21   merchandise on third-party websites, including dragonwtee88.com, delphine.family,
                                                                22   biglovetee.com, coolprintusa1.com, and lion-print.net and were directed at Facebook
                                                                23   and Instagram users around the world, including users in the United States, Europe,
                                                                24   and Vietnam. Defendant Thêm Nguyễn used and controlled the dragonwtee88.com
                                                                25   and delphine.family sites to sell print-on-demand merchandise. For example:
                                                                26                a.    On or about January 22, 2021, Defendants used a compromised
                                                                27   account to publish and cause to be published the unauthorized ad shown in Figure 7
                                                                28   and directed it at users in the United States. Users that clicked on the ad were

                                                                                                               12                              3:21-CV-05002
                                                                                               COMPLAINT; DEMAND FOR JURY TRIAL
                                                                               Case 3:21-cv-05002 Document 1 Filed 06/29/21 Page 14 of 35



                                                                 1   redirected to the website dragonwtee88.com, which was a website controlled by
                                                                 2   Defendant Thêm Nguyễn to sell t-shirts.
                                                                 3                  Figure 7: Defendants’ Unauthorized January 22, 2021 Ad on Facebook

                                                                 4
                                                                 5
                                                                 6
                                                                 7
                                                                 8
                                                                 9
                                                                10
                                                                11
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12
                                                                13
                                                                14
                                                                15
                                                                16
                                                                17
                                                                18
                                                                19
                                                                20
                                                                21                    b.     On or about January 24, 2021, Defendants used a compromised
                                                                22   account to publish and cause to be published the unauthorized live video ad shown in
                                                                23   Figure 82 below on Facebook and directed it at users in Vietnam and India. Users
                                                                24   clicked on this ad 54 times.
                                                                25
                                                                26
                                                                27
                                                                28
                                                                     2
                                                                         Figure 8 was translated from Vietnamese to English.
                                                                                                                      13                          3:21-CV-05002
                                                                                                     COMPLAINT; DEMAND FOR JURY TRIAL
                                                                            Case 3:21-cv-05002 Document 1 Filed 06/29/21 Page 15 of 35



                                                                 1             Figure 8: Defendants’ Unauthorized January 24, 2021, Ad on Facebook

                                                                 2
                                                                 3
                                                                 4
                                                                 5
                                                                 6
                                                                 7
                                                                 8
                                                                 9
                                                                10
                                                                11
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12
                                                                13
                                                                14
                                                                15
                                                                16
                                                                17
                                                                18
                                                                19
                                                                20
                                                                21               c.     On or about January 29, 2021, Defendants used a compromised
                                                                22   account to publish and cause to be published the unauthorized ad shown in Figure 9
                                                                23   on Facebook and Instagram, and directed it at users in the United States, Canada,
                                                                24   Europe, and Australia. Users clicked on this ad over 20,000 times and were redirected
                                                                25   to the website tacuviss.com.
                                                                26
                                                                27
                                                                28

                                                                                                              14                              3:21-CV-05002
                                                                                               COMPLAINT; DEMAND FOR JURY TRIAL
                                                                            Case 3:21-cv-05002 Document 1 Filed 06/29/21 Page 16 of 35



                                                                 1             Figure 9: Defendants’ Unauthorized January 29, 2021, Ad on Instagram

                                                                 2
                                                                 3
                                                                 4
                                                                 5
                                                                 6
                                                                 7
                                                                 8
                                                                 9
                                                                10
                                                                11
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12
                                                                13
                                                                14
                                                                15
                                                                16
                                                                17
                                                                18
                                                                19                d.    Defendants published and caused to be published ads that
                                                                20   promoted online scams. For example, on January 24, 2021, Defendants used a
                                                                21   compromised account to publish the unauthorized ad shown in Figure 10. The ad was
                                                                22   directed at users in the United States and was clicked on over 100,000 times. Users
                                                                23   that clicked on this add were redirected to bestsellingus.store. According to user
                                                                24   complaints, users that paid for the advertised product did not receive the LED lights or
                                                                25   they received a product that did not work as advertised.
                                                                26
                                                                27
                                                                28

                                                                                                               15                             3:21-CV-05002
                                                                                               COMPLAINT; DEMAND FOR JURY TRIAL
                                                                           Case 3:21-cv-05002 Document 1 Filed 06/29/21 Page 17 of 35



                                                                 1               Figure 10: Defendants’ Unauthorized January 24, 2021, Ad on Facebook

                                                                 2
                                                                 3
                                                                 4
                                                                 5
                                                                 6
                                                                 7
                                                                 8
                                                                 9
                                                                10
                                                                11
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12
                                                                13
                                                                14
                                                                15
                                                                16
                                                                17
                                                                18
                                                                19
                                                                20         43.     The unauthorized ads were billed to various victims’ ad accounts.
                                                                21   Facebook reimbursed the victims approximately $36 million for unauthorized ads
                                                                22   published using those accounts.
                                                                23         E.      Facebook’s Enforcement Efforts
                                                                24         44.     On June 16, 2021, as a result of its investigative efforts, Facebook
                                                                25   identified that Defendant Nguyễn Quốc Bảo had obtained access to a Business
                                                                26   Manager account through an account takeover attack, which Defendants then accessed
                                                                27   without authorization. The Business Manager account managed over 150 ad accounts.
                                                                28   Facebook identified and disabled several user accounts that Defendants controlled and

                                                                                                                 16                             3:21-CV-05002
                                                                                                 COMPLAINT; DEMAND FOR JURY TRIAL
                                                                            Case 3:21-cv-05002 Document 1 Filed 06/29/21 Page 18 of 35



                                                                 1   that had been added to the Business Manager account and notified the victim.
                                                                 2   Facebook disabled the accounts before Defendants were able to run any unauthorized
                                                                 3   ads.
                                                                 4          45.   On June 25, 2021, Facebook took various technical enforcement
                                                                 5   measures against Defendants, including disabling Facebook and Instagram accounts
                                                                 6   created or controlled by Defendants. Google also removed the malicious app from the
                                                                 7   Google Play Store in May 2021.
                                                                 8          F.    Defendants Unjustly Enriched Themselves and Their Unlawful Acts
                                                                 9                Have Caused Damage and a Loss to Facebook
                                                                10          46.   In 2020 and 2021, Defendants used their illicit proceeds to throw parties,
                                                                11   purchase luxury vehicles, business class travel, dinners, tattoos, and other spending.
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12   Defendants then bragged about their extravagant purchases online:
                                                                13
                                                                14
                                                                15
                                                                16
                                                                17
                                                                18
                                                                19
                                                                20
                                                                21
                                                                22
                                                                23
                                                                24
                                                                25
                                                                26
                                                                27
                                                                28

                                                                                                               17                              3:21-CV-05002
                                                                                               COMPLAINT; DEMAND FOR JURY TRIAL
                                                                       Case 3:21-cv-05002 Document 1 Filed 06/29/21 Page 19 of 35



                                                                 1   Figure 11: Post of Nguyễn Quốc Bảo with Multiple Apple iPhones – October 13, 2020

                                                                 2
                                                                 3
                                                                 4
                                                                 5
                                                                 6
                                                                 7
                                                                 8
                                                                 9
                                                                10
                                                                11
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12
                                                                13
                                                                14
                                                                15
                                                                16
                                                                17
                                                                18
                                                                19
                                                                20
                                                                21
                                                                22
                                                                23
                                                                24
                                                                25
                                                                26
                                                                27
                                                                28

                                                                                                           18                              3:21-CV-05002
                                                                                           COMPLAINT; DEMAND FOR JURY TRIAL
                                                                         Case 3:21-cv-05002 Document 1 Filed 06/29/21 Page 20 of 35



                                                                 1             Figure 12: Post of Nguyễn Quốc Bảo on Yacht – December 30, 2020

                                                                 2
                                                                 3
                                                                 4
                                                                 5
                                                                 6
                                                                 7
                                                                 8
                                                                 9
                                                                10
                                                                11
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12
                                                                13
                                                                14
                                                                15
                                                                16
                                                                     Figure 13: Post of the Defendants Dining Together (Thêm Nguyễn, Nguyễn Quốc Bảo, and
                                                                17                             Pham Hữu Dung) – November 27, 2020

                                                                18
                                                                19
                                                                20
                                                                21
                                                                22
                                                                23
                                                                24
                                                                25
                                                                26
                                                                27
                                                                28

                                                                                                             19                             3:21-CV-05002
                                                                                             COMPLAINT; DEMAND FOR JURY TRIAL
                                                                     Case 3:21-cv-05002 Document 1 Filed 06/29/21 Page 21 of 35



                                                                 1                      Figure 14: Post of Nguyễn Quốc Bảo
                                                                               Traveling Business Class to Hanoi - December 30, 2020
                                                                 2
                                                                 3
                                                                 4
                                                                 5
                                                                 6
                                                                 7
                                                                 8
                                                                 9
                                                                10
                                                                11
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12
                                                                13
                                                                14
                                                                15
                                                                16
                                                                17
                                                                18
                                                                19
                                                                20
                                                                21
                                                                22
                                                                23
                                                                24
                                                                25
                                                                26
                                                                27
                                                                28

                                                                                                       20                              3:21-CV-05002
                                                                                       COMPLAINT; DEMAND FOR JURY TRIAL
                                                                     Case 3:21-cv-05002 Document 1 Filed 06/29/21 Page 22 of 35



                                                                 1                  Figure 15: Post of Defendant Thêm Nguyễn
                                                                                posing with a new Mercedes-Benz – March 29, 2020
                                                                 2
                                                                 3
                                                                 4
                                                                 5
                                                                 6
                                                                 7
                                                                 8
                                                                 9
                                                                10
                                                                11
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12
                                                                13
                                                                14
                                                                15
                                                                16
                                                                17
                                                                18
                                                                19
                                                                20
                                                                21
                                                                22
                                                                23
                                                                24
                                                                25
                                                                26
                                                                27
                                                                28

                                                                                                      21                           3:21-CV-05002
                                                                                      COMPLAINT; DEMAND FOR JURY TRIAL
                                                                       Case 3:21-cv-05002 Document 1 Filed 06/29/21 Page 23 of 35



                                                                 1   Figure 16: Post of Nguyễn Quốc Bảo’s Mercedes-Benz E-Class – November 29, 2020

                                                                 2
                                                                 3
                                                                 4
                                                                 5
                                                                 6
                                                                 7
                                                                 8
                                                                 9
                                                                10
                                                                11
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12
                                                                13
                                                                14
                                                                15
                                                                16
                                                                17
                                                                18
                                                                19
                                                                20
                                                                21
                                                                22
                                                                23
                                                                24
                                                                25
                                                                26
                                                                27
                                                                28

                                                                                                          22                             3:21-CV-05002
                                                                                          COMPLAINT; DEMAND FOR JURY TRIAL
                                                                            Case 3:21-cv-05002 Document 1 Filed 06/29/21 Page 24 of 35



                                                                 1                              Figure 17: Post of Pham Hữu Dung
                                                                                    Displaying Expensive Tattoos and Watch – February 26, 2021
                                                                 2
                                                                 3
                                                                 4
                                                                 5
                                                                 6
                                                                 7
                                                                 8
                                                                 9
                                                                10
                                                                11
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12
                                                                13
                                                                14
                                                                15
                                                                16
                                                                17
                                                                18         47.    Defendants interfered with Facebook’s computer network and service,
                                                                19   and they have negatively impacted the Facebook experience for users and advertisers
                                                                20   whose accounts were affected by their fraud.
                                                                21         48.    Defendants’ breaches of Facebook’s Terms, as well as their violations of
                                                                22   state and federal law, have injured Facebook’s reputation, public trust, and goodwill.
                                                                23         49.    Facebook suffered damages and a loss attributable to Defendants,
                                                                24   including the efforts and resources it has used to prepare this Complaint, investigate,
                                                                25   mitigate, and remediate Defendants’ illegal conduct, reimburse victims for
                                                                26   unauthorized advertisements, and attempt to identify, analyze, and stop their injurious
                                                                27   activities in an amount to be determined at trial, but not less than $36 million.
                                                                28

                                                                                                                23                               3:21-CV-05002
                                                                                                COMPLAINT; DEMAND FOR JURY TRIAL
                                                                            Case 3:21-cv-05002 Document 1 Filed 06/29/21 Page 25 of 35



                                                                 1          50.   Defendants have been unjustly enriched by their activities at the expense
                                                                 2   of Facebook in an amount to be determined at trial, but not less than $36 million.
                                                                 3                               FIRST CAUSE OF ACTION
                                                                 4                                     (Breach of Contact)
                                                                 5          51.   Facebook incorporates all other paragraphs as if fully set forth herein.
                                                                 6          52.   Access to and use of Facebook’s services is governed by Facebook’s
                                                                 7   Terms and its related policies.
                                                                 8          53.   Defendants agreed to and became bound by Facebook’s Terms and
                                                                 9   related policies through their use of Facebook and its services.
                                                                10          54.   Facebook has performed all conditions, covenants, and promises required
                                                                11   of it in accordance with its agreement with Defendants.
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12          55.   Defendants knowingly breached Facebook’s Terms and Advertising and
                                                                13   Page Policies. Defendants violated Facebook’s Terms sections 3.2.1 and 3.2.3 by (a)
                                                                14   accessing and using other Facebook user’s accounts without authorization or
                                                                15   permission; (b) collecting users’ access information using the malicious app; (c)
                                                                16   publishing ads that promoted the malicious app as a legitimate alternative to
                                                                17   Facebook’s Ad Manager tool; and (d) publishing and causing the publication of
                                                                18   thousands of unauthorized ads on Facebook and Instagram.
                                                                19          56.   Defendants violated Advertising Policies 4.13 and 4.32 by running
                                                                20   deceptive and misleading ads that promoted the installation of Defendants’ malicious
                                                                21   app.
                                                                22          57.   Defendants’ violations of Facebook’s Terms have directly and
                                                                23   proximately caused harm and injury to Facebook.
                                                                24          58.   When Defendants agreed to and became bound by Facebook’s Terms,
                                                                25   both Facebook and Defendants knew or reasonably could have foreseen that the harm
                                                                26   and injury to Facebook was likely to occur in the ordinary course of events because of
                                                                27   Defendants’ breach.
                                                                28

                                                                                                               24                              3:21-CV-05002
                                                                                               COMPLAINT; DEMAND FOR JURY TRIAL
                                                                            Case 3:21-cv-05002 Document 1 Filed 06/29/21 Page 26 of 35



                                                                 1         59.   Defendants’ breaches of Facebook’s Terms have caused Facebook
                                                                 2   damages in an amount to be determined at trial, but not less than $36,000,000.
                                                                 3                              SECOND CAUSE OF ACTION
                                                                 4                                (California Penal Code § 502)
                                                                 5         60.   Facebook incorporates all other paragraphs as if fully set forth herein.
                                                                 6         61.   Defendants knowingly accessed and without permission used Facebook’s
                                                                 7   data, computers, computer system, and computer network in order to (A) devise or
                                                                 8   execute any scheme or artifice to defraud and deceive, and (B) to wrongfully control
                                                                 9   or obtain money, property, or data, in violation of California Penal Code § 502(c)(1).
                                                                10         62.   Defendants knowingly and without permission used or caused to be used
                                                                11   Facebook’s computer services in violation of California Penal Code § 502(c)(3).
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12         63.   Defendants, using Facebook access information obtained from the
                                                                13   malicious app, knowingly and without permission accessed or caused to be accessed
                                                                14   Facebook’s computers, computer systems, and/or computer networks in violation of
                                                                15   California Penal Code § 502(c)(7).
                                                                16         64.   Because Facebook suffered damages and a loss as a result of Defendants’
                                                                17   actions, Facebook is entitled to compensatory damages, attorneys’ fees, and any other
                                                                18   amount of damages to be proven at trial, and injunctive relief under California Penal
                                                                19   Code § 502(e)(1) and (2)
                                                                20         65.   Because Defendants willfully violated Section 502, and there is clear and
                                                                21   convincing evidence that Defendants committed “fraud” as defined by Section 3294
                                                                22   of the Civil Code, Facebook entitled to punitive and exemplary damages under
                                                                23   California Penal Code § 502(e)(4).
                                                                24                               THIRD CAUSE OF ACTION
                                                                25                    (Computer Fraud and Abuse Act, 18 U.S.C. § 1030)
                                                                26         66.   Facebook incorporates all other paragraphs as if fully set forth herein.
                                                                27         67.   Facebook computers and servers are protected computers as defined by
                                                                28   18 U.S.C. § 1030(e)(2).

                                                                                                               25                             3:21-CV-05002
                                                                                                COMPLAINT; DEMAND FOR JURY TRIAL
                                                                            Case 3:21-cv-05002 Document 1 Filed 06/29/21 Page 27 of 35



                                                                 1          68.    Defendants violated 18 U.S.C. § 1030(a)(4) because they knowingly and
                                                                 2   with intent to defraud, accessed Facebook’s protected computers and by means of
                                                                 3   such conduct furthered the intended fraud and obtained something of value.
                                                                 4   Defendants’ fraud included accessing Facebook user accounts without authorization
                                                                 5   and running unauthorized advertisements using those accounts while representing to
                                                                 6   Facebook that they were authorized to access and use those accounts.
                                                                 7          69.    Defendants violated 18 U.S.C. § 1030(b) by attempting and conspiring to
                                                                 8   commit the violations alleged in the preceding paragraph.
                                                                 9          70.    Defendants’ conduct caused a loss to Facebook of at least $5,000 during
                                                                10   a one-year period.
                                                                11          71.    Defendants’ actions caused Facebook to incur a loss and suffer damages
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12   as defined by 18 U.S.C. § 1030(e)(8) and (11), including the expenditure of resources
                                                                13   to investigate and respond to Defendants’ fraudulent scheme in an amount to be
                                                                14   proven at trial.
                                                                15                                    REQUEST FOR RELIEF
                                                                16          WHEREFORE, Plaintiff Facebook requests judgment against Defendants as
                                                                17   follows:
                                                                18          1.     That the Court enter judgment against Defendants that Defendants have:
                                                                19                a. Violated the Computer Fraud and Abuse Act, in violation of
                                                                20                      18 U.S.C. 1030;
                                                                21                b. Violated the California Comprehensive Computer Data Access and
                                                                22                      Fraud Act, in violation of California Penal Code § 502; and
                                                                23                c. Breached their contracts with Facebook in violation of California law.
                                                                24          2.     That the Court enter a permanent injunction enjoining and restraining
                                                                25   Defendants and their agents, employees, successors, and assigns, and all other persons
                                                                26   acting in concert with or conspiracy with Defendants or affiliated with them from:
                                                                27                a. Accessing or attempting to access Facebook’s platform and computer
                                                                28                      systems;

                                                                                                                  26                            3:21-CV-05002
                                                                                                   COMPLAINT; DEMAND FOR JURY TRIAL
                                                                            Case 3:21-cv-05002 Document 1 Filed 06/29/21 Page 28 of 35



                                                                 1                 b. Engaging in any activity that disrupts, diminishes the quality of,
                                                                 2                      interferes with the performance of, or impairs the functionality of
                                                                 3                      Facebook’s platform and computer system, including developing
                                                                 4                      malware that targets Facebook;
                                                                 5                 c. Engaging in any activity that violates Facebook’s Terms, or facilitating
                                                                 6                      others to do the same;
                                                                 7                 d. Engaging in activity that violates the Computer Fraud and Abuse Act
                                                                 8                      (18 U.S.C. § 1030) or the California Comprehensive Computer Data
                                                                 9                      Access and Fraud Act (California Penal Code § 502).
                                                                10          3.     That Facebook be awarded damages, including, but not limited to,
                                                                11   compensatory and punitive damages, as permitted by law and in such amounts to be
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12   proven at trial, but not less than $36,000,000.
                                                                13          4.     That Facebook be awarded its reasonable costs, including reasonable
                                                                14   attorneys’ fees.
                                                                15          5.     That Facebook be awarded pre- and post-judgment interest as allowed by
                                                                16   law.
                                                                17          That the Court grant all such other and further relief as the Court may deem just
                                                                18   and proper.
                                                                19
                                                                20   Dated: June 29, 2021                          HUNTON ANDREWS KURTH LLP
                                                                21
                                                                22
                                                                                                                        By:         /s/ Ann Marie Mortimer
                                                                23                                                                Ann Marie Mortimer
                                                                24                                                                Jason J. Kim
                                                                                                                                  Jeff R. R. Nelson
                                                                25                                                            Attorneys for Plaintiff
                                                                26                                                            FACEBOOK, INC.
                                                                                                                              Platform Enforcement and Litigation
                                                                27                                                            Facebook, Inc.
                                                                28                                                                Jessica Romero
                                                                                                                                  Michael Chmelar
                                                                                                                   27                               3:21-CV-05002
                                                                                                   COMPLAINT; DEMAND FOR JURY TRIAL
                                                                              Case 3:21-cv-05002 Document 1 Filed 06/29/21 Page 29 of 35



                                                                 1                                      DEMAND FOR JURY TRIAL
                                                                 2           Plaintiff hereby demands a trial by jury on all issues triable to a jury.
                                                                 3
                                                                 4   Dated: June 29, 2021                              HUNTON ANDREWS KURTH LLP
                                                                 5
                                                                 6
                                                                                                                           By:        /s/ Ann Marie Mortimer
                                                                 7                                                                  Ann Marie Mortimer
                                                                 8                                                                  Jason J. Kim
                                                                                                                                    Jeff R. R. Nelson
                                                                 9                                                               Attorneys for Plaintiff
                                                                10                                                               FACEBOOK, INC.

                                                                11                                                               Platform Enforcement and Litigation
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12                                                               Facebook, Inc.
                                                                                                                                     Jessica Romero
                                                                13                                                                   Michael Chmelar
                                                                14
                                                                15
                                                                16
                                                                17
                                                                18
                                                                19
                                                                20
                                                                21
                                                                22
                                                                23
                                                                24
                                                                25
                                                                26
                                                                27
                                                                28

                                                                     073923.0000069 EMF_US 85677429v5
                                                                                                                      28                               3:21-CV-05002
                                                                                                        COMPLAINT; DEMAND FOR JURY TRIAL
Case 3:21-cv-05002 Document 1 Filed 06/29/21 Page 30 of 35




                      EXHIBIT 1
ase 3:21-cv-05002 Document 1 Filed 06/29/21 Page 31 of
         2 January 2021 Ad that Promoted Malicious App
Case 3:21-cv-05002 Document 1 Filed 06/29/21 Page 32 of 35




                      EXHIBIT 2
ase 3:21-cv-05002 Document 1 Filed 06/29/21 Page 33 of
        28 December 2020 Ad that Promoted Malicious App
Case 3:21-cv-05002 Document 1 Filed 06/29/21 Page 34 of 35




                      EXHIBIT 3
ase 3:21-cv-05002 Document 1 Filed 06/29/21 Page 35 of
        31 December 2020 Ad that Promoted Malicious App
